Title: From Abigail Smith Adams to Thomas Boylston Adams, 18 April 1802
From: Adams, Abigail Smith
To: Adams, Thomas Boylston



My dear Thomas
Quincy April 18th 1802—

I have too long delayed, replying to Your Letter of March 20th. Whatever is written to you, by your parents, sincerely anxious as they are for your future welfare, and advancement in Life, you will receive as it is certainly meant in kindness and affection; I am sensible that success cannot be commanded, tho it may be deserved; I am not insensible to the difficulties you have had to contend with, nor the efforts you have made to surmount them; to the state of party politicks many of them owe their origin, over which you could have no controul; your fair and candid Statement has given to your Father much satisfaction; he was pleased with your Letter; in which was not any expression unbecomeing a dutifull and affectionate Son to his parents. He has authorized me to say to you: that here are Farms sufficient for you to Employ and occupy you, when ever you are disposed to turn Farmer; and your Fathers House ready to receive you when ever you find that you cannot command sufficient to clear your way as you go where you are; your Father has been induced by the desire of keeping the Quincy estate in the Family where it has already been near an Hundred years. to purchase out all the Heirs, except mr Tufts, who holds a third, which third takes in the buildings & an hundred and ten acres of Land. Mount Wollaston is in one of the divisions which has fallen to your Father, Moon Island, Rock Island and Rye Island &c so you see his dominions and titles have greatly increased. mr Tufts property lies between the first and third division, but I presume some future day it will all again be united. If not there is sufficient to employ a younger Man than your Father for many years to come in building upon and cultivating a spot by natural Situation delightfull. There is however one thing wanting to render the work both easy and expeditious. . . . you will be at no loss to devine what that is. However he will do what he can, and leave to those who will come after him to improve and embelish what he has labourd to acquire; altho it is a property very little productive, it cannot be annihilated with a spunge. If the public faith is voilated, and no funds provided to pay the public debt, the Lands remain, and the labourour may live by the Sweat of his Brow. All things appear to me to be in a fluctuating state; there is no calculating to what lengths the spirit of party and the madness of power may arrive. The strong Barrier of the constitution is raped; the ax is laid to the Root of the Tree. If the people cannot be awakened to a sense of their danger, and adopt the only safe and quiet means of relieving themselves, they are given over to blindness of Eyes and hardness of hearts—
You see by the state of votes that Govr Strong will be reelected this year with ten Thousand votes Majority—Union is the great thing wanted, by uniting they stand, by divideing they fell. The Senators had a large and honorable majority in the County of Suffolk—How it will be with the Representitives I cannot pretend to say. The Jacobins are united. Not so the Feds, and thus they may lose what they have gained. I heard a Gentleman say to day, that the Farmer had been the means of promoting more federalism than any other writer. His own Country bears witness to it. where a greater change of sentiment has taken place than in any other part of this commonwealth—May what is meant for evil, thus produce good, and we may once more be restored to Rational Liberty, and prosperity.
The Washington printers are so obliging as to furnish us with their papers—You know me too well to suppose that the debates are uninteresting to me: especially upon the great subjects which have occupied the two Houses tho many Members were excellent—Mr Bayard stands unrivald— tho many excelld and talents have been displayed by several, who have not shone so bright before but the Antis were all like the Rich Man in the Gospel—like him they will sooner or later be tormented, for they prevent justice flowing down our streets like a River.
Let me hear from you my dear Son, and do not be induced to conceal any of your troubles or anxieties from your Mother whose greatest felicity would be to releive you from them when in her power.Most tenderly and affectionatly / Your Mother,

Abigail Adams